UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-03657 Deutsche State Tax-Free Income Series (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:8/31 Date of reporting period:11/30/2014 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofNovember 30, 2014(Unaudited) Deutsche California Tax-Free Income Fund Principal Amount ($) Value ($) Municipal Bonds and Notes 94.1% California 92.8% Anaheim, CA, Other General Obligation Lease, Public Financing Authority, Public Improvements Project: Series C, Zero Coupon, 9/1/2017, INS: AGMC Series C, Zero Coupon, 9/1/2018, INS: AGMC Series C, 6.0%, 9/1/2016, INS: AGMC Series A, 6.0%, 9/1/2024, INS: AGMC Anaheim, CA, Redevelopment Agency Tax Allocation, Merged Redevelopment Project Area, Series A, 5.0%, 2/1/2025 , INS: AGMC Beaumont, CA, Utility Authority Revenue, Wastewater Enterprise Project, Series A, 0.05% *, 9/1/2041 , LOC: Union Bank of California NA Big Bear Lake, CA, Water Revenue: 6.0%, 4/1/2015, INS: NATL 6.0%, 4/1/2022, INS: NATL Brentwood, CA, Infrastructure Financing Authority, Water Revenue, Prerefunded, 5.75%, 7/1/2038 Cabrillo, CA, County General Obligation Lease, Unified School District, Series A, Zero Coupon, 8/1/2019 , INS: AMBAC California, Alum Rock Union Elementary School District, Election of 2012, Series A, 5.5%, 8/1/2034 California, Bay Area Toll Authority, Toll Bridge Revenue, San Francisco Bay Area: 5.0%, 4/1/2031 Series F, Prerefunded, 5.0%, 4/1/2031 California, Coast Community College District, Election of 2012, Series A, 5.0%, 8/1/2038 California, Educational Facilities Authority Revenue, Pitzer College, 6.0%, 4/1/2040 California, EL Dorado Irrigation District Revenue, Series A, 5.0%, 3/1/2034 , INS: AGMC California, Foothill-Eastern Transportation Corridor Agency, Toll Road Revenue, Series A, 5.75%, 1/15/2046 California, Golden State Tobacco Securitization Corp., Tobacco Settlement Revenue, Series A, 5.0%, 6/1/2045 , INS: AGC California, Grossmont-Cuyamaca Community College District, Election of 2012, Series A, 5.25%, 8/1/2033 California, Health Facilities Financing Authority Revenue, Catholic Healthcare West, Series A, 6.0%, 7/1/2039 California, Health Facilities Financing Authority Revenue, Providence Health & Services: Series B, 5.5%, 10/1/2039 Series C, Prerefunded, 6.5%, 10/1/2033 California, Health Facilities Financing Authority Revenue, Sutter Health, Series A, 5.25%, 8/15/2022 California, Los Rios Community College District, Election of 2008, Series A, 5.0%, 8/1/2035 California, M-S-R Energy Authority, Series A, 7.0%, 11/1/2034 , GTY: Citigroup, Inc. California, Marin Water District Financing Authority Revenue: Series A, 5.0%, 7/1/2035 Series A, 5.0%, 7/1/2040 California, Metropolitan Water District of Southern California, Series A-2, 0.03% *, 7/1/2037 , SPA: Barclays Bank PLC California, Mount San Antonio Community College District, Election of 2008, Series 2013A, 5.0%, 8/1/2034 California, San Gorgonio Memorial Healthcare, Election of 2006, Series C, Prerefunded, 7.2%, 8/1/2039 California, South Bayside Waste Management Authority Revenue, Solid Waste Enterprise, Shoreway Environmental, Series A, 6.0%, 9/1/2036 California, State Department of Water Resources Revenue, Center Valley Project, Water Systems: Series AJ, 5.0%, 12/1/2035 Series AH, 5.25%, 12/1/2035 California, State General Obligation: Series A, 0.04% *, 5/1/2040, LOC: Royal Bank of Canada 5.0%, 2/1/2033 5.0%, 4/1/2037 5.0%, 2/1/2043 5.25%, 9/1/2030 5.25%, 9/1/2032 5.25%, 10/1/2032 5.25%, 4/1/2035 6.25%, 11/1/2034 6.5%, 4/1/2033 California, State General Obligation, Various Purposes: 6.0%, 4/1/2038 6.0%, 11/1/2039 California, State Green Bonds, 5.0%, 10/1/2037 California, State Health Facilities Financing Authority Revenue, Lucile Salter Packard Children's Hospital, Series A, 5.0%, 8/15/2043 California, State Health Facilities Financing Authority Revenue, Scripps Health, Series A, 5.0%, 11/15/2032 California, State Public Works Board, Lease Revenue, Capital Projects: Series I, 5.5%, 11/1/2033 Series G-1, 5.75%, 10/1/2030 Series I-1, 6.375%, 11/1/2034 California, State Public Works Board, Lease Revenue, Department of Corrections & Rehabilitation, Series G, 5.25%, 9/1/2033 California, State Public Works Board, Lease Revenue, Series A, 5.0%, 9/1/2039 California, State University Revenue: Series A, 5.0%, 11/1/2037 Series A, 5.0%, 11/1/2039 Series A, 5.25%, 11/1/2038 California, Statewide Communities Development Authority Revenue, American Baptist Homes West, 6.25%, 10/1/2039 , GTY: American Baptist Foundation California, Statewide Communities Development Authority Revenue, Cottage Health Obligation Group, 5.25%, 11/1/2030 California, Statewide Communities Development Authority Revenue, Covenant Retirement Communities, Inc., Series C, 5.625%, 12/1/2036 California, Statewide Communities Development Authority Revenue, Sutter Health, Series A, 6.0%, 8/15/2042 California, Washington Township Health Care District, Election of 2004, Series B, 5.5%, 8/1/2038 California, West Contra Costa Unified School District, Election of 2012, Series A, 5.5%, 8/1/2039 California, West Hills Community College District, 0.03% *, 7/1/2033 , LOC: Union Bank of California California, Western Municipal Water District Facilities Authority Revenue, Series B, 5.0%, 10/1/2039 Carson, CA, Redevelopment Housing Agency, Tax Allocation, Series A, 5.25%, 10/1/2036 Contra Costa County, CA, GNMA Mortgage-Backed Securities Program, AMT, ETM, 7.75%, 5/1/2022 Corona, CA, Sales & Tax Revenue, Community Facilities District, Series 90-1-A, 5.5%, 9/1/2015 , INS: NATL Cupertino, CA, Union School District, Election of 2012: Series B, 5.0%, 8/1/2034 Series B, 5.0%, 8/1/2035 Series B, 5.0%, 8/1/2036 Dry Creek, CA, School District General Obligation, Joint Elementary School District, Series A, Zero Coupon, 5/1/2022 , INS: AGMC East Bay, CA, Municipal Utility District, Wastewater Systems Revenue: Series A, 5.0%, 6/1/2037, INS: AMBAC Series C, 5.0%, 6/1/2044 Escondido, CA, School District General Obligation, Unified High School District: Zero Coupon, 5/1/2015, INS: NATL ETM, Zero Coupon, 11/1/2020, INS: NATL Foothill, CA: ETM, Zero Coupon, 1/1/2018, INS: AGMC, Radian ETM, Zero Coupon, 1/1/2020, INS: AGMC, Radian Foothill-De Anza Community College District, CA, Series C, 5.0%, 8/1/2040 Foothill-De Anza Community College District, CA, Capital Appreciation, Zero Coupon, 8/1/2016 , INS: NATL Garden Grove, CA, Unified School District, Election of 2010, Series C, 5.25%, 8/1/2037 Irvine Ranch, CA, Water District, 0.03% *, 4/1/2033 , LOC: Bank of NY Mellon Long Beach, CA, Unified School District, 5.0%, 8/1/2032 Los Angeles, CA, Department of Airports Revenue, Series A, 5.25%, 5/15/2039 Los Angeles, CA, Department of Airports Revenue, Los Angeles International Airport, Series A, 5.0%, 5/15/2040 Los Angeles, CA, Department of Water & Power Revenue, Power System, Series B, 5.0%, 7/1/2043 Los Angeles, CA, Department of Water & Power, Waterworks Revenue: Series A, 5.0%, 7/1/2036 Series A, 5.0%, 7/1/2041 Los Angeles, CA, Harbor Department: Series A, AMT, 5.0%, 8/1/2035 Series A, AMT, 5.0%, 8/1/2044 Los Angeles, CA, Pollution Control Revenue, 6.0%, 6/1/2021 , INS: NATL Los Angeles, CA, Unified School District, Series F, 5.0%, 1/1/2034 Mount Diablo, CA, Unified School District, Election of 2010, Series E, 5.0%, 6/1/2037 Murrieta Valley, CA, General Obligation, Unified School District, 5.0%, 9/1/2026 , INS: AGMC Northern California, Power Agency, Prerefunded, 7.0%, 7/1/2016 Northern California, Power Agency, Hydroelectric Project No. 1, Series A, 5.0%, 7/1/2031 Palmdale, CA, School District General Obligation, School Building Project, Zero Coupon, 10/1/2019 , INS: AGMC Pittsburg, CA, Redevelopment Agency Tax Allocation, Los Medanos Community Project, Series A, 6.5%, 9/1/2028 Port of Oakland, CA, Series 0, AMT, 5.125%, 5/1/2030 Rancho, CA, Water District Financing Authority Revenue, Series A, 5.0%, 8/1/2027 , INS: FGIC Redwood City, CA, School District General Obligation, Elementary School District, Zero Coupon, 8/1/2017 , INS: NATL Riverside County, CA, Transportation Commission Toll Revenue, Series A, 5.75%, 6/1/2048 Sacramento County, CA, Airport Systems Revenue, Series B, 5.75%, 7/1/2039 Sacramento County, CA, Sanitation Districts Financing Authority Revenue, Series A, 5.0%, 12/1/2044 Sacramento County, CA, Water Finance Authority Revenue, Water Agency Zones 40 & 41, Series B, 0.727% **, 6/1/2039 , INS: NATL Sacramento, CA, Municipal Utility District, Electric Revenue: Series U, 5.0%, 8/15/2026, INS: AGMC Series U, 5.0%, 8/15/2028, INS: AGMC Sacramento, CA, Other General Obligation Lease, City Financing Authority, Series A, 5.4%, 11/1/2020 , INS: AMBAC Sacramento, CA, Sales & Special Tax Revenue, Finance Authority, Series B, Zero Coupon, 11/1/2016 , INS: NATL Saddleback Valley, CA, Sales & Special Tax Revenue, Unified School District, Public Financing Authority, Series A, 6.0%, 9/1/2015 , INS: AGMC San Bernardino, CA, County General Obligation, Medical Center Financing Project, 5.5%, 8/1/2017 , INS: NATL San Bruno Park, CA, School District, General Obligation: Zero Coupon, 8/1/2017, INS: AGMC Zero Coupon, 8/1/2019, INS: AGMC San Diego County, CA, Certificates of Participation, County Administration Center Waterfront Park, 5.125%, 2/1/2042 San Diego County, CA, Regional Airport Authority Revenue, Series B, AMT, 5.0%, 7/1/2038 San Diego County, CA, Water Authority: Series B, 5.0%, 5/1/2031 5.0%, 5/1/2034 San Diego, CA, Community College District, Election of 2002: 5.0%, 8/1/2032 5.25%, 8/1/2033 San Diego, CA, Community College District, Election of 2006, 5.0%, 8/1/2036 San Diego, CA, Public Facilities Financing Authority, Sewer Revenue, Series A, 5.25%, 5/15/2039 San Francisco City & County, CA, Airports Commission, Series 36A, 0.04% *, 5/1/2026 , LOC: U.S. Bank NA San Francisco City & County, CA, Airports Commission, International Airport Revenue: Series A, AMT, 5.0%, 5/1/2039 Series A, AMT, 5.5%, 5/1/2028 San Francisco City & County, CA, Redevelopment Agency, Mission Bay South Redevelopment Project, Series A, 5.0%, 8/1/2043 San Francisco, CA, Bay Area Rapid Transit District, Series A, 5.0%, 7/1/2036 San Francisco, CA, Bay Area Rapid Transit District, Election of 2004, Series B, 5.0%, 8/1/2027 San Francisco, CA, City & County Airports Commission, International Airport Revenue, Series E, 6.0%, 5/1/2039 San Francisco, CA, City & County Public Utilities Commission, Water Revenue: Series B, 5.0%, 11/1/2039 Series A, 5.125%, 11/1/2039 San Francisco, CA, City & County Redevelopment Financing Authority, Tax Allocation, Mission Bay North Redevelopment, Series C, 6.75%, 8/1/2041 San Joaquin Hills, CA, Toll Road Revenue, Transportation Corridor Agency: Series A, ETM, Zero Coupon, 1/15/2015, INS: NATL Series A, Zero Coupon, 1/15/2016, INS: NATL Series A, Zero Coupon, 1/15/2017, INS: NATL Series A, Zero Coupon, 1/15/2018, INS: NATL Series A, Zero Coupon, 1/15/2019, INS: NATL San Jose, CA, Evergreen Community College District, Election of 2010: Series A, 5.0%, 8/1/2035 Series A, 5.0%, 8/1/2037 Series A, 5.0%, 8/1/2041 San Juan, CA, San Juan Project, Series D, ETM, 6.75%, 7/1/2020 , INS: NATL San Marcos, CA, Unified School District, Election of 2010, Series A, 5.0%, 8/1/2038 San Mateo County, CA, Community College District, 5.0%, 9/1/2033 San Mateo County, CA, Joint Powers Financing Authority Lease Revenue, Youth Services Campus, Series A, 5.0%, 7/15/2033 Santa Ana, CA, Financing Authority, Police Administration & Holding Facility: Series A, 6.25%, 7/1/2024, INS: NATL Series A, ETM, 6.25%, 7/1/2024, INS: NATL Santa Cruz County, CA, County General Obligation Lease, Capital Facilities Project: 5.5%, 9/1/2017, INS: NATL 5.5%, 9/1/2018, INS: NATL 5.6%, 9/1/2019, INS: NATL 5.6%, 9/1/2020, INS: NATL 5.65%, 9/1/2024, INS: NATL 5.65%, 9/1/2025, INS: NATL 5.65%, 9/1/2026, INS: NATL Santa Monica, CA, Community College District, 2008 Election, Series B, 5.0%, 8/1/2044 Santa Monica, CA, Redevelopment Agency Tax Allocation, Earthquake Recovery Redevelopment, 5.875%, 7/1/2036 Southern California, Electric Revenue, Public Power Authority, Transmission Project, Zero Coupon, 7/1/2015 Southern California, Metropolitan Water District: Series C, 5.0%, 7/1/2031 Series C, 5.0%, 7/1/2035 Southern California, Metropolitan Water District, Waterworks Revenue: Series A, 5.75%, 7/1/2021 Series A, ETM, 5.75%, 7/1/2021 Southern California, Public Power Authority Revenue, APEX Power Project: Series A, 5.0%, 7/1/2036 Series A, 5.0%, 7/1/2037 Series A, 5.0%, 7/1/2038 Tahoe Truckee, CA, School District General Obligation, Unified School District Capital Improvement, Series A, Zero Coupon, 8/1/2022 , INS: NATL Temple City, CA, School District General Obligation, Series A, Zero Coupon, 8/1/2015 , INS: NATL Torrance, CA, Torrance Memorial Medical Center, Series A, 5.0%, 9/1/2040 University of California, Regents Medical Center Pooled Revenue, Series B-1, 0.03% *, 5/15/2032 , SPA: Wells Fagro Bank NA University of California, State Revenues, Series AM, 5.25%, 5/15/2038 West Basin, CA, Municipal Water District Revenue, Series B, 5.0%, 8/1/2036 Puerto Rico 1.2% Puerto Rico, Sales Tax Financing Corp., Sales Tax Revenue: Series A, 5.75%, 8/1/2037 Series A, 6.375%, 8/1/2039 Virgin Islands 0.1% Virgin Islands, Public Finance Authority Revenue, Capital Projects, Series A-1, 5.0%, 10/1/2039 Total Municipal Bonds and Notes (Cost $851,544,643) Underlying Municipal Bonds of Inverse Floaters (a) 13.3% California California, Bay Area Toll Authority, Toll Bridge Revenue, Series F, 5.0%, 4/1/2031 (b) Trust: California, Bay Area Toll Authority, Toll Bridge Revenue, Series 1962-3, 144A, 18.187%, 4/1/2015, Leverage Factor at purchase date: 4 to 1 California, Bay Area Toll Authority, Toll Bridge Revenue, Series F, 5.0%, 4/1/2026 (b) Trust: California, Bay Area Toll Authority, Toll Bridge Revenue, Series 1962-2, 144A, 18.205%, 4/1/2015, Leverage Factor at purchase date: 4 to 1 California, State Community Center, College District, Election of 2002, Series A, 5.0%, 8/1/2026, INS: AGMC (b) Trust: California, State Community Center, Series 2008-1154, 144A, 9.35%, 8/1/2026, Leverage Factor at purchase date: 2 to 1 California, State Department of Water Resources, Water Revenue, Central Valley Project, Series AE, 5.0%, 12/1/2023 (b) California, State Department of Water Resources, Water Revenue, Central Valley Project, Series AE, 5.0%, 12/1/2024 (b) California, State Department of Water Resources, Water Revenue, Central Valley Project, Series AE, 5.0%, 12/1/2025 (b) Trust: California, State Department of Water Resources, Water Revenue, Series 2705, 144A, 13.001%, 12/1/2023, Leverage Factor at purchase date: 3 to 1 California, University of California Revenues, Series O, 5.25%, 5/15/2039 (b) Trust: California, University of California Revenues, Series 3368-2, 144A, 19.2%, 11/15/2016, Leverage Factor at purchase date: 4 to 1 California, University of California Revenues, Series O, 5.75%, 5/15/2034 (b) Trust: California, University of California Revenues, Series 3368, 144A, 21.2%, 11/15/2016, Leverage Factor at purchase date: 4 to 1 Los Angeles, CA, Community College District, Election of 2008, Series A, 6.0%, 8/1/2033 (b) Trust: Los Angeles, CA, Community College District, Series R-11728, 144A, 27.92%, 2/1/2017, Leverage Factor at purchase date: 5 to 1 Los Angeles, CA, Department of Water & Power Revenue, Series A, 5.0%, 7/1/2039 (b) Trust: Los Angeles, CA, Department of Water & Power Revenue, Series 3325, 144A, 18.17%, 1/1/2033, Leverage Factor at purchase date: 4 to 1 Los Angeles, CA, Wastewater Systems Revenue, Series A, 5.75%, 6/1/2034 (b) Trust: Los Angeles, CA, Wastewater Systems Revenue, Series 3371-1, 144A, 21.2%, 12/1/2016, Leverage Factor at purchase date: 4 to 1 San Diego County, CA, Water Authority Revenue, Certificates of Participation, Series 2008-A, 5.0%, 5/1/2027, INS: AGMC (b) San Diego County, CA, Water Authority Revenue, Certificates of Participation, Series 2008-A, 5.0%, 5/1/2028, INS: AGMC (b) Trust: San Diego County, CA, Water Utility Improvements, Certificates of Participation, Series 2008-1104, 144A, 9.354%, 5/1/2028, Leverage Factor at purchase date: 2 to 1 San Francisco, CA, General Obligation, Bay Area Rapid Transit District, Election of 2004, Series B, 5.0%, 8/1/2032 (b) Trust: San Francisco, CA, General Obligation, Series 3161, 144A, 13.777%, 8/1/2015, Leverage Factor at purchase date: 3 to 1 Santa Clara County, CA, San Jose Unified School District, Election of 2002, Series D, 5.0%, 8/1/2032 (b) Trust: Santa Clara County, CA, San Jose Unified School District, Series 1158, 144A, 9.35%, 8/1/2032, Leverage Factor at purchase date: 2 to 1 Total Underlying Municipal Bonds of Inverse Floaters (Cost $116,516,749) % of Net Assets Value ($) Total Investment Portfolio (Cost $968,061,392) † Floating Rate Notes (a) Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Variable rate demand notes are securities whose interest rates are reset periodically at market levels. These securities are often payable on demand and are shown at their current rates as of November 30, 2014. ** Floating rate securities’ yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of November 30, 2014. † The cost for federal income tax purposes was $885,589,788.At November 30, 2014, net unrealized appreciation for all securities based on tax cost was $110,822,671.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $113,340,979 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $2,518,308. (a) Securities represent the underlying municipal obligations of inverse floating rate obligations held by the Fund. The Floating Rate Notes represents leverage to the Fund and is the amount owed to the floating rate note holders. (b) Security forms part of the below inverse floater. The Fund accounts for these inverse floaters as a form of secured borrowing, by reflecting the value of the underlying bond in the investments of the Fund and the amount owed to the floating rate note holder as a liability. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AGC: Assured Guaranty Corp. AGMC: Assured Guaranty Municipal Corp. AMBAC: Ambac Financial Group, Inc. AMT: Subject to alternative minimum tax. ETM: Bonds bearing the description ETM (escrow to maturity) are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on bonds so designated. FGIC: Financial Guaranty Insurance Co. GNMA: Government National Mortgage Association GTY: Guaranty Agreement INS: Insured LOC: Letter of Credit NATL: National Public Finance Guarantee Corp. Prerefunded: Bonds which are prerefunded are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. Radian: Radian Asset Assurance, Inc. SPA: Standby Bond Purchase Agreement Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments).The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2014 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Municipal Investments(c) $
